LaweeNCe, Judge:
The proper value for dutiable purpose of certain steel flanges forms the subject of the appeals for a reappraisement enumerated in the schedule attached to and made a part of this decision.
The parties hereto have entered into a stipulation of fact wherein it was agreed as follows :
IT IS STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the Court, that the merchandise covered by the appeals to reappraisement listed in the schedule attached hereto and made a part hereof consists of steel flanges exported from Germany; that at the time of exportation of such merchandise to the United States the market values or prices at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States were the invoice unit values less 15%, less 5%, plus the items marked “X”, described as extra charge for green painting, on each invoice, net packed, except that in entry No. 11620 covered by Reappraisement R60/16366, as to the item of merchandise identified by the letter “Z” and described as a 16" slipon No. 32-42 instead of the invoice value of $17.40 the appraised value of $22.41 is the basic value to which the previously described *439deduction of 15% and 5% and the extra charge for green painting marked “X” shall apply.
Upon the record before tbe court, I find and hold that export value, as that value is defined in section 402(b) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 91 Treas. Dec. 295, T.D. 54165 (19 U.S.C. § 1401a(b)), is the proper basis of value for the steel flanges in issue and that said value is the invoice unit values, less 15 per centum, less 5 per centum, plus the items marked “X,” described as extra charge for green painting on each invoice, net packed, except that, in entry No. 11620, covered by reappraisement R60/16366, as to the item of merchandise identified by the letter “Z” and described as a 16" slipon No. 32-42, instead of the invoice value of $17.40, the appraised value of $22.41 is the basic value to which the previously described deduction of 15 per centum and 5 per centum and the extra charge for green painting marked “X” shall apply.
Judgment will be entered accordingly.